--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.55


SIXTH AMENDMENT TO SECOND AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT


This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of June 14, 2011, is entered into among Jazz
Semiconductor, Inc., a Delaware corporation (“Jazz”), Newport Fab, LLC (d/b/a
Jazz Semiconductor Operating Company), a Delaware limited liability company
(“Operating Company” and together with Jazz, the “Borrowers” and each
individually, a “Borrower”), Jazz Technologies, Inc., formerly known as Acquicor
Technology Inc., a Delaware corporation (“Guarantor”), the lenders party to the
“Loan Agreement” as defined below (each individually, a “Lender” and
collectively, “Lenders”), and Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, as successor by merger to Wachovia Capital Finance
Corporation (Western), in its capacity as agent for the Lenders (in such
capacity, “Agent”).


RECITALS


A.           Borrowers, Guarantor, Agent, Lenders, and Wachovia Capital Markets,
LCC, in its capacity as lead arranger, bookrunner and syndication agent, have
previously entered into that certain Second Amended and Restated Loan and
Security Agreement, dated as of September 19, 2008, as amended by the First
Amendment to Second Amended and Restated Loan and Security Agreement, dated as
of March 17, 2009, as further amended by the Second Amendment to Second Amended
and Restated Loan and Security Agreement, dated as of July 16, 2009, as further
amended by the Third Amendment to Second Amended and Restated Loan and Security
Agreement, dated as of April 21, 2010, as further amended by the Fourth
Amendment to Second Amended and Restated Loan and Security Agreement, dated as
of June 29, 2010, and as further amended by the Fifth Amendment to Second
Amended and Restated Loan and Security Agreement, dated as of July 19, 2010 (as
amended, the “Loan Agreement”), pursuant to which Agent and Lenders have made
certain loans and financial accommodations available to Borrowers.  Terms used
herein without definition shall have the meanings ascribed to them in the Loan
Agreement.


B.           Borrowers and Guarantor have requested that Agent and Lenders amend
the Loan Agreement, which Agent and Lenders are willing to do pursuant to the
terms and conditions set forth herein.


C.           Borrowers and Guarantor are entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Agent’s or any Lender’s rights or remedies as set forth in the Loan Agreement
is being waived or modified by the terms of this Amendment.


 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.           Amendment to Loan Agreement.


a.           Section 1 of the Loan Agreement is hereby amended by inserting the
following new Section1.107A:


“1.107A                      “Permitted Shanghai Sale” shall mean the sale by
Operating Company of all Capital Stock it owns in Shanghai Hua Hong NEC
Electronics Company, Limited so long as: (a) before and after giving effect to
such sale, no Default or Event of Default has occurred and is continuing, (b)
the proceeds of such sale are retained by Operating Company, and (c) such sale
is consummated on or prior to December 31, 2011.”
 
b.           Section 9.7(b) of the Loan Agreement is hereby amended by: (i)
deleting “and” at the end of clause (xiv) thereof; (ii) amending and replacing
the “;” at the end of clause (xv) thereof with “, and”; and (iii) inserting the
following new clause (xvi):


“(xvi)    the Permitted Shanghai Sale;”


c.           Upon consummation of the Permitted Shanghai Sale in accordance with
the terms and conditions of this Amendment, Agent and the Lenders hereby release
their security interest in the Capital Stock of Shanghai Hua Hong NEC
Electronics Company, Limited that is sold pursuant to the Permitted Shanghai
Sale; provided, that, Agent and the Lenders shall retain their security interest
in all proceeds of the Permitted Shanghai Sale.


2.           Consent.  Operating Company has informed Agent that it intends to
enter into a Patent Purchase Agreement (the “PPA”) with a company whose identity
is not currently known to Operating Company (“Buyer”), pursuant to which
Operating Company will sell the Purchased Patents (as such term is defined in
the PPA) and assets related to the Purchased Patents (collectively, the
“Purchased Assets”) to Buyer (the “Sale”).  The terms of Section 9.7 of the Loan
Agreement prohibit the Sale, and Borrowers have therefore requested that Agent
and the Lenders grant their consent to the Sale.  Solely for the purposes of
Section 9.7 of the Loan Agreement, Agent and the Lenders hereby consent to the
Sale so long as all of the following conditions are fully satisfied: (a) Agent
shall have received a final draft of the PPA (together with any exhibits and
schedules thereto), the terms and conditions of which are satisfactory to Agent,
(b) Agent shall have received a fully executed copy of the PPA approved under
clause (a), promptly upon the execution thereof; and (c) no Default or Event of
Default has occurred and is existing or will occur as a result of or immediately
following the Sale.  Upon consummation of the Sale in accordance with the terms
and conditions of this Amendment, Agent and the Lenders hereby release their
security interest in the Purchased Assets that are sold pursuant to the Sale;
provided, that, Agent and the Lenders shall retain their security interest in
all proceeds of the Sale.  Agent and the Lenders shall provide Borrowers with
any documents reasonably requested by Borrower to evidence or confirm the
foregoing release of the Purchased Assets.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Effectiveness of this Amendment.  The effectiveness of this
Amendment is subject to the satisfaction of each of the following conditions
precedent:


a.           Amendment.  Agent shall have received this Amendment, fully
executed by Borrowers, Guarantor, Agent and Lenders in a sufficient number of
counterparts for distribution to all parties.


b.           Representations and Warranties.  The representations and warranties
set forth herein and in the Loan Agreement must be true and correct.


c.           Other Required Documentation.  All other documents and legal
matters in connection with the transactions contemplated by this Amendment shall
have been delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.


4.           Representations and Warranties.  Each Borrower and Guarantor
represents and warrants as follows:


a.           Authority.  Each Borrower and Guarantor has the requisite company
power and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Financing Agreements (as amended or modified
hereby) to which it is a party.  The execution, delivery and performance by each
Borrower and Guarantor of this Amendment have been duly approved by all
necessary company action and no other company proceedings are necessary to
consummate such transactions.


b.           Enforceability.  This Amendment has been duly executed and
delivered by each Borrower and Guarantor.  This Amendment and each Financing
Agreement (as amended or modified hereby) are the legal, valid and binding
obligation of each Borrower and Guarantor, enforceable against each Borrower and
Guarantor in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium or similar laws limiting
creditors’ rights generally or by general equitable principles, and are in full
force and effect.


c.           Representations and Warranties.  The representations and warranties
contained in each Financing Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof as though made on and
as of the date hereof.


d.           Due Execution.  The execution, delivery and performance of this
Amendment are within the power of each Borrower and Guarantor, have been duly
authorized by all necessary company action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restrictions binding on any Borrower or Guarantor.


 
3

--------------------------------------------------------------------------------

 
 
e.           No Default.  No event has occurred and is continuing that
constitutes an Event of Default.


5.           Choice of Law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined in accordance with the internal laws of the State of California
governing contracts only to be performed in that State.


6.           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.


7.           Capitalized Terms.  Capitalized terms not express defined elsewhere
in this Amendment have the meanings set forth in the Loan Agreement.


8.           Reference to and Effect on the Financing Agreements.


a.      Upon and after the effectiveness of this Amendment, each reference in
the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof”, or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.


b.      Except as specifically amended above, the Loan Agreement and all other
Financing Agreements, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed.


c.      The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Financing Agreements, nor
constitute a waiver of any provision of any of the Financing Agreements.


d.      To the extent that any terms and conditions in any of the Financing
Agreements shall contradict or be in conflict with any terms or conditions of
the Loan Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Loan Agreement as modified or amended hereby.


 
4

--------------------------------------------------------------------------------

 
 
9.           Estoppel.  To induce Agent and Lenders to enter into this Amendment
and to induce Agent and Lenders to continue to make advances to Borrowers under
the Loan Agreement, each Borrower and Guarantor hereby acknowledges and agrees
that, after giving effect to this Amendment, as of the date hereof, there exists
no Default or Event of Default and no right of offset, defense, counterclaim or
objection in favor of any Borrower or Guarantor as against Agent or any Lender
with respect to the Obligations.


10.         Integration.  This Amendment incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.


11.         Severability.  In case any provision of this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


[Remainder of Page Intentionally Left Blank]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.



 
JAZZ SEMICONDUCTOR, INC.,
 
as a Borrower
     
By:  /s/ SUSANNA H. BENNETT
     
       Name: Susanna H. Bennett
 
       Title:  Chief Financial Officer
     
NEWPORT FAB, LLC,
 
as a Borrower
     
By:  /s/ SUSANNA H. BENNETT
 
 
 
       Name:  Susanna H. Bennett
 
       Title:  Chief Financial Officer
     
JAZZ TECHNOLOGIES, INC.,
 
as a Guarantor
     
By:  /s/ SUSANNA H. BENNETT
 
       Name:  Susanna H. Bennett
 
       Title:  Chief Financial Officer
     
WELLS FARGO CAPITAL FINANCE, LLC,
 
as Agent and a Lender
     
By:  /s/ DENNIS KING
 
       Name:  Dennis King
 
       Title:  Vice President

 
6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------